DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, pages 9-11, filed on September 28, 2021, with respect to the added claim limitation reciting an action the control unit is configured to perform have been fully considered but they are not persuasive. 
It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.”  MPEP 2114. In In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959), it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,629,844 to Griffith et al. in view of U.S. Patent No. 7,573,009 B2 to Lunneborg et al.  
Griffith et al. clearly teaches an induction heater having an alternating current conductor, comprising: 
a heat generation apparatus (see Figure 2) configured to generate heat from electric power; and 
a heat storage device (see Figure 2) configured to store the heat generated by the heat generation apparatus; 
the heat generation apparatus including: 
an electric motor (21) connected to an electric power system and rotated by surplus electric power received from the electric power system; and 
a heat generator (28) having: 
a rotary unit (22) rotated by the electric motor; and 
a heat generating unit (26) configured to generate heat through electromagnetic induction. 
However, it fails to disclose: 
said rotary unit including, as a magnet pole, a coil generating magnetic flux by a current passing through the coil, or a permanent magnet; and 
a control unit configured to: 
control the electric motor by receiving an operation command from an electric power monitoring system when the surplus electric power is 
adjust an amount of heat generated by the heat generator based on an amount of the surplus electric power. 
Lunneborg et al. discloses controlled magnetic heat generation, comprising: 
a rotary unit (see Figures 1, 6, 7, 9A, and 9B) including, as a magnet pole, a permanent magnet (12); and 
a control unit (38) configured to: 
control the electric motor by receiving an operation command from an electric power monitoring system when the surplus electric power is generated (see column 12, lines 28-41; Figure 7); and 
adjust an amount of heat generated by the heat generator (see column 12, lines 42-47) based on an amount of the surplus electric power. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the rotary unit having permanent magnets and the control unit disclosed by Lunneborg et al. on the induction heater disclosed by Griffith et al., for the purpose providing a variable magnetic field to induce a current on a stationary component to generate heat and to control the rate of rotation of the moving components within the system. 
With regards to claim 6, Griffith et al. discloses the heat generator having the heat generating unit fixed. 
With regards to claim 7, Griffith et al.
With regards to claim 15, Griffith et al. discloses the magnetic field being generated in a radial direction of the electric motor and Lunneborg et al. discloses the magnetic field being generated in an axial direction of the electric motor. 
With regards to claim 16, Griffith et al. in view of Lunneborg et al. discloses: 
the rotary unit includes, as the magnet pole, the coil; and 
the control unit being capable of being configured perform operational steps achieve the adjustment of an amount of heat generated by the heat generator by controlling the current passing through the coil based on the surplus electric power. 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,629,844 to Griffith et al. in view of U.S. Patent No. 7,573,009 B2 to Lunneborg et al. as applied to claims 1, 6, and 7 above, further in view of U.S. Patent Application Publication No. 2002/0101119 A1 to Eisenhaure et al. 
Griffith et al. and Lunneborg et al. each independently disclose an induction heater having an alternating current conductor as described above (see paragraph 9), wherein the heat generator is coupled to a rotation shaft of the electric motor. 
However, it fails to disclose the electric motor being a synchronous motor or an induction motor. 
Eisenhaure et al. discloses an uninterruptible power supply system, comprising: 
electric motor being a synchronous motor (see Figures 3 and 5) or an induction motor (10; see paragraph [0041]). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the synchronous motor or induction motor disclosed by Eisenhaure et al. on the 
With regards to claim 3, Eisenhaure et al. discloses the electric motor being an induction motor (10; see paragraph [0041]), and Griffith et al. discloses the electric motor per se also serves as the heat generator. 
With regards to claim 4, Eisenhaure et al. discloses the induction motor being a wound-rotor induction motor (see paragraphs [0061]-[0063]). 
With regards to claim 5, Eisenhaure et al. discloses a flywheel (80) on a rotational shaft of the electric motor (see Figure 1). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,629,844 to Griffith et al. in view of U.S. Patent No. 7,573,009 B2 to Lunneborg et al. and U.S. Patent Application Publication No. 2002/0101119 A1 to Eisenhaure et al. as applied to claims 2-5 above, and further in view of U.S. Patent Application Publication No. 2012/0193924 A1 to Okazaki. 
Griffith et al. in view of Suhama et al. and Eisenhaure et al. disclose an induction heater having an alternating current conductor as described above (see paragraph 14). 
However, it fails to disclose the heat generator including a superconducting coil, wherein the superconducting coil causes the heat generating unit to cause electromagnetic induction. 
Okazaki discloses an electric power generation system, comprising: 
a heat generator (see Figure 2) that includes a superconducting coil (45, 46), wherein the superconducting coil causes the heat generating unit to cause electromagnetic induction. 

With regards to claim 9, Okazaki discloses an electric power generation apparatus (60) configured to generate electric power using heat stored in a heat storage device (50). 
Allowable Subject Matter
Claims 10-14 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a system enabling stable utilization of variable electric power as recited by independent claim 10, comprising: 
a switch configured to connect the electric power generation apparatus to a second electric power system. 
Dependent claims 11-14 are considered allowable due to their respective dependence on allowed independent claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 30, 2021